EXHIBIT Contacts: Daniel Francisco Mark Miller Micron Technology Numonyx B.V. (208) 368-5584 916-380-2090 dfrancisco@micron.com mark.miller@numonyx.com Chuck Mulloy Tom Ludwig Intel Corporation Francisco Partners 408-765-3484 415-418-2930 cmulloy@intel.com ludwig@franciscopartners.com MICRON ANNOUNCES AGREEMENT TO ACQUIRE NUMONYX Transaction Broadens Product Portfolio, Expands Manufacturing and Development Scale and Increases Customer Reach BOISE, Idaho, and GENEVA, Feb. 9, 2010 – Micron Technology, Inc. (NASDAQ: MU), and Numonyx Holdings B.V. announced today that the companies have signed a definitive agreement under which Micron has agreed to acquire privately held Numonyx in an all-stock transaction valuing Numonyx at approximately $1.27 billion USD. Under the terms of the agreement, Micron will issue 140 million Micron common shares to Numonyx shareholders, Intel Corporation, STMicroelectronics, N.V. and Francisco Partners. Up to 10 million additional Micron common shares will be issued ratably to Numonyx shareholders to the extent the volume weighted average price of Micron shares for the 20 trading days, ending two days prior to the close of the transaction, ranges between $7.00 and $9.00 per share. The transaction further strengthens Micron’s position as one of the world’s leading memory companies, with a broad portfolio of DRAM, NAND and NOR memory products and strong expertise in developing and supporting memory system solutions.
